Cite as 27 I&N Dec. 708 (A.G. 2019)

Interim Decision #3969

Matter of Onesta REYES, Respondent
Decided by Attorney General November 21, 2019
U.S. Department of Justice
Office of the Attorney General

BEFORE THE ATTORNEY GENERAL
Pursuant to 8 C.F.R. §1003.1(h)(1)(i), I direct the Board of Immigration
Appeals (“Board”) to refer this case to me for review of its decision. The
Board’s decision in this matter is automatically stayed pending my review.
See Matter of Haddam, A.G. Order No. 2380-2001 (Jan. 19, 2001). To assist
me, I invite the parties and interested amici to submit briefs that address
whether an alien who has been convicted of a criminal offense necessarily
has been convicted of an aggravated felony for purposes of 8 U.S.C.
§1227(a)(2)(A)(iii), where all of the elements of the underlying statute of
conviction, and thus all of the means of committing the offense, correspond
either to an aggravated felony theft offense, as defined in 8 U.S.C.
§1101(a)(43)(G), or to an aggravated felony fraud offense, as defined in
8 U.S.C. §1101(a)(43)(M)(i).
The parties’ briefs shall not exceed 15,000 words and shall be filed on or
before December 20, 2019. Interested amici may submit briefs not exceeding
9,000 words on or before January 17, 2020. The parties may submit reply
briefs not exceeding 6,000 words on or before January 17, 2020. All filings
shall be accompanied by proof of service and shall be submitted
electronically to AGCertification@usdoj.gov, and in triplicate to:
United States Department of Justice
Office of the Attorney General, Room 5114
950 Pennsylvania Avenue, NW
Washington, DC 20530
All briefs must be both submitted electronically and postmarked on or before
the pertinent deadlines. Requests for extensions are disfavored.

708

